IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DONALD SHIREY,                             :   No. 119 WAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
THE BON TON STORES, INC.                   :
(WORKERS' COMPENSATION APPEAL              :
BOARD),                                    :
                                           :
                   Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.